     Law Offices of
 1
     DENA MARIE YOUNG (CSB #215344)
 2   2751 4th Street, PMB #136
     Santa Rosa, CA 95405
 3   Telephone: (707) 528-9479
     Facsimile: (707) 692-5314
 4
     Email: dmyounglaw@gmail.com
 5
     Attorney for Defendant
 6   JARAY SIMMONS
                                    UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8
                                       SAN FRANCISCO DIVISION
 9
       UNITED STATES OF AMERICA,                       Case No. CR-18-00179-EMC
10
                                                        DEFENDANT’S
11                    Plaintiff,                        SUPPLEMENTAL SENTENCING
                                                        MEMORANDUM
12            v.
13     JARAY SIMMONS,
14                                                      Date: August 14, 2019
                      Defendant.                        Time: 2:30 p.m.
15
16
17          Defendant JARAY SIMMONS, by and through his counsel of record, Dena Marie Young,

18   hereby submits the attached Exhibit A to supplement his Sentencing Memorandum.

19          Dated: August 13, 2019                     Respectfully Submitted,

20                                                     __/s / _______________
                                                       DENA MARIE YOUNG
21
22                                                     Attorney for Defendant
                                                       JARAY SIMMONS
23
24
25
26
27
28


                                                   1
                         Defendant SIMMONS’ Supplemental Sentencing Memorandum
From:           patricia simmons
To:             dmyounglaw@gmail.com
Subject:        Support Letter: Jaray Simmons
Date:           Monday, August 12, 2019 4:16:37 PM


Your Honer, Edward M. Chen

Hello I’m Jaray Simmons sister... Patricia (Simmons) Chavez Downs! I’m writing this to let
you know how amazing my brother is! He has 6 beautiful nieces and nephews, three from me
and three from our little sister Donyale Simmons. Jaray had a rough start, he had to become a
man at a very young age. He left our home So young that he had to grow up fast. The life style
my mom had trying to maintain 3 kids herself was hard. With divorcing my dad from
domestic abuse for over 10 years to the next relationship being toxic, my brother had no
choice but to leave home to live with friends from house to house. Me and Donyale stayed
behind but my brother would visit from time to time checking in on us. From this point on he
moved back to our home town to look into becoming a barber... he got his GED and worked
hard for it. Still to this day I’m proud of him! Long story short I have the best brother in the
entire world and I can’t wait for him to get home to his Son, and the rest of us!!! Love always
his little big sister!
